Exhibit 10(i)

 

OGLEBAY NORTON COMPANY

ASSURANCE TRUST

 

[Replaces the Oglebay Norton Company Pour-Over Trust]

 

THIS TRUST AGREEMENT, made as of the 17th day of April, 2002, is between Oglebay
Norton Company, an Ohio corporation (“Oglebay”), and Bank One, Trust Company, NA
(the “Trustee”).

 

WHEREAS, Oglebay and certain of its subsidiaries (each an “Employer Subsidiary”)
are obligated to provide certain supplemental pension benefits to certain
employees and to provide benefits pursuant to certain other deferred
compensation and executive compensation arrangements, including agreements with
certain of their executives under which those executives may become entitled to
payments and benefits after a change in control of Oglebay;

 

WHEREAS, Oglebay desires to establish a trust (the “Trust”) and to contribute to
the Trust assets that shall be held therein and that shall be subject to the
claims of the creditors of Oglebay or an Employer Subsidiary in the event that
Oglebay or the Employer Subsidiary becomes Insolvent (as defined in Section 5.1
below), until distributed as provided herein or returned to Oglebay; and

 

WHEREAS, it is the intention of the parties that the Trust shall constitute an
unfunded arrangement for purposes of Title I of the Employee Retirement Income
Security Act of 1974, as amended;

 

NOW, THEREFORE, Oglebay and the Trustee do hereby establish the Trust and agree
that the Trust shall be comprised, held, and disposed of as follows:

 

Article 1. Establishment of Trust

 

1.1 Oglebay hereby deposits with the Trustee in trust $100, which shall become
the principal of the Trust to be held, administered, and disposed of by the
Trustee as provided in this Trust Agreement.

 

1.2 The Trust hereby established may be revoked by Oglebay at any time before
the occurrence of the first to occur of (a) a Funding Event (as defined in
Section 15.7) and (b) a Change of Control (as defined in Section 15.4). If any
Funding Event occurs, the Trust hereby established may not be revoked by Oglebay
until both that particular Funding Event and any other Funding Event that may
have also occurred have been “terminated” (as defined in Section 15.8) and the
Trust then may be revoked by Oglebay if and only if no Change in Control has
then occurred. Upon the occurrence of a Change in Control, the Trust hereby
established shall become irrevocable.

 

1.3 The Trust is intended to be a grantor trust, of which Oglebay is the
grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Internal Revenue Code, and shall be construed accordingly.

 

 



--------------------------------------------------------------------------------

1.4 The principal of the Trust and any earnings thereon shall be held separate
and apart from other funds of Oglebay and shall be used exclusively for the uses
and purposes herein set forth. No employee of Oglebay or an Employer Subsidiary
shall have any preferred claim on, or any beneficial ownership interest in, any
assets of the Trust. Any rights created under any Covered Plan or under this
Trust Agreement shall be mere unsecured contractual rights against Oglebay or an
Employer Subsidiary. Any assets held by the Trust will be subject to the claims
of general creditors of Oglebay or an Employer Subsidiary under federal and
state law in the event Oglebay or the Employer Subsidiary becomes Insolvent.

 

1.5 The Trustee shall maintain a separate account within the Trust (a “Separate
Account”) with respect to each Participant. The Trustee shall credit or debit
each Participant’s Separate Account as appropriate to reflect that Participant’s
allocable portion of the Trust assets, as those assets may be adjusted from time
to time pursuant to the terms of this Agreement. All deposits to the Trust by
the Company shall be allocated among the various Separate Accounts as designated
by Oglebay at the time the deposit is made, and each payment to a Participant
pursuant to Section 4.1 shall be charged against his Separate Account. The
Trustee is authorized to segregate and hold separately any part or all of the
trust property from time to time allocable to the Separate Accounts then
existing or to hold any part or all of the trust property as a single commingled
fund and allocate undivided interests in the same among the Separate Accounts
then existing, and shall credit any earnings and losses among Separate Accounts
accordingly.

 

Article 2. Additional Funding

 

2.1 Oglebay, in its sole discretion, may at any time, or from time to time, make
or cause to be made, directly or indirectly, additional deposits of cash or
other property in trust with the Trustee to augment the principal to be held,
administered, and disposed of by the Trustee as provided in this Trust
Agreement.

 

2.2 If a Funding Event occurs, Oglebay shall, as soon as practicable and in no
event later than the day before the occurrence of any Change of Control related
to that Funding Event, contribute to the Trust an amount equal to the excess, if
any, of the Full Funding Amount (as defined in Section 15.6) over the value of
the assets in the Trust (the “Current Trust Asset Value”) immediately prior to
the contribution.

 

2.3 Any contribution made under this Article 2 shall be subject to withdrawal by
Oglebay only as provided in Article 3, dealing with discretionary withdrawals.

 

Article 3. Discretionary Withdrawals

 

3.1 Oglebay, in its sole discretion, at any time before the occurrence of the
first to occur of a Funding Event or a Change of Control, may withdraw assets
from the Trust provided that no such withdrawal shall reduce the Current Trust
Asset Value, immediately after the withdrawal, to an amount below $100.

 

3.2 Oglebay shall not be entitled to make any discretionary withdrawals of
assets from the Trust, after any Funding Event has occurred, until both that
particular Funding Event and any other Funding Event that may have also occurred
have been terminated and Oglebay may then make such a discretionary withdrawal
only if no Change of Control has then occurred. No discretionary withdrawal
under this Section 3.2 shall reduce the Current Trust Asset Value, immediately
after the withdrawal, to an amount below $100.

 

2



--------------------------------------------------------------------------------

3.3 After a Change of Control has occurred, Oglebay may not make any
discretionary withdrawal from the Trust. Nothing in this Article 3 shall
restrict the right of Oglebay to receive a reversion of excess assets under
Article 6.

 

Article 4. Payments to Participants

 

4.1 Not later than 120 days after the occurrence of a Funding Event and again
not later than ten days following the occurrence of a Change of Control, Oglebay
shall deliver to the Trustee a schedule (the “Payment Schedule”) that lists the
names and addresses of all Participants and indicates the amounts payable and to
become payable to each Participant and/or provides a formula or other
instructions acceptable to the Trustee for determining the amounts so payable
and that indicates the form in which such amounts are to be paid, as provided
for or available under each Covered Plan, and the time of commencement for
payment of such amounts. At the same time as Oglebay delivers the Payment
Schedule to the Trustee, Oglebay shall deliver to each Participant that portion
of the Payment Schedule that pertains to amounts that may become payable to that
particular Participant. After the occurrence of a Change of Control, Oglebay
shall update the Payment Schedule, provide revised versions thereof to the
Trustee, and provide the relevant portions thereof to each Participant from time
to time and at such times so that each termination of the employment of any
Participant (or the occurrence of any other fact or circumstance that alters the
payments due or to become due to any Participant under any of the Covered Plans)
is taken into account in a current revised Payment Schedule that has been
appropriately delivered to the Trustee and to each Participant (to the extent
relevant to each such Participant) not later than ten days after its occurrence.
Except as otherwise provided herein, the Trustee shall make payments to each
Participant in accordance with the Payment Schedule, as it may be revised from
time to time. The Trustee shall make payments to a Participant only from assets
held in the Trust and credited to his Separate Account. Oglebay shall provide
the Trustee with written instructions as to the aggregate amount of any federal,
state and local taxes that may be required to be withheld with respect to the
payment of benefits from the Trust, and the Trustee shall remit such amounts to
Oglebay for payment and reporting to the appropriate taxing authorities by
Oglebay.

 

4.2 Except as otherwise specifically provided herein, the entitlement of a
Participant to payments from Oglebay under a particular Covered Plan shall be
determined under the terms of the particular Covered Plan at issue. It is
Oglebay’s intention that any and all amounts that may become payable to
Participants under the Covered Plans will be paid to the Participants at the
times and in the amounts specified in the relevant Covered Plan.

 

4.3 In order to provide added assurances to the Participants that the amounts to
which they may be entitled under the Covered Plans will be calculated in good
faith and paid promptly at the times and in the amounts specified in the
respective Covered Plans, the following procedure shall be followed:

 

(a) If, concurrently with or after the occurrence of a Change of Control,
Oglebay delivers to the Trustee a Payment Schedule indicating that a Participant
is entitled to payments under

 

 

3



--------------------------------------------------------------------------------

a Covered Plan and each such Participant’s last known address, the Trustee shall
promptly thereafter deliver a copy of the relevant portion of the Payment
Schedule to the Participant and shall make the payments so indicated in the
Payment Schedule.

 

(b) If, after the occurrence of a Change of Control, a Participant (either
because no Payment Schedule has been delivered to the Trustee or because the
Participant believes that the amounts specified in the Payment Schedule are
incorrect) delivers written notice (a “Participant Payment Notice”) to the
Trustee that the Participant is entitled to payments under a Covered Plan and
requesting that the Trustee make payments to the Participant pursuant to that
Covered Plan, the Trustee shall promptly deliver a copy of the Participant
Payment Notice to Oglebay and thereafter:

 

(i) if Oglebay has not, within ten business days of the delivery of the
Participant Payment Notice to the Trustee, delivered to the Trustee a notice (an
“Oglebay Stop Payment Notice”) in which Oglebay asserts that the Participant is
not entitled to the payments set forth in the Participant Payment Notice, the
Trustee shall make the payments set forth in the Participant Payment Notice, or,
alternatively,

 

(ii) if Oglebay has, within ten business days of the delivery of the Participant
Payment Notice to the Trustee, delivered to the Trustee an Oglebay Stop Payment
Notice, the disparity between the Participant Payment Notice and the Oglebay
Stop Payment Notice shall be resolved as provided in Section 4.4 below and any
payments or portions thereof that are not in dispute shall be paid by the
Trustee as and when due to the Participant.

 

4.4 If the Trustee has received both a Participant Payment Notice and an Oglebay
Stop Payment Notice with regard to the same Covered Plan:

 

(a) the Trustee shall engage the Accounting Firm (as defined in Section 15. 1),
at Oglebay’s expense, to determine what payments the Participant is entitled to
under the particular Covered Plan, which determination shall be made by the
Accounting Firm as promptly as practicable but in all events within 30 days of
the engagement of the Accounting Firm by the Trustee,

 

(b) Oglebay shall cooperate with the Accounting Firm and provide to it all
information that is available to Oglebay and is required by the Accounting Firm
to make the determination referred to in (a) above within the time frame set
forth therein, and

 

(c) unless and until ordered to do otherwise by an award of arbitrators
following arbitration proceedings instituted pursuant to Section 4.5 below, the
Trustee shall make payments to the Participant in the amount or amounts and at
the time or times determined by the Accounting Firm.

 

4.5 In the event of any dispute between a Participant and Oglebay with respect
to whether the Participant is entitled to payments (or the amounts thereof)
under a Covered Plan and/or to payment thereof from the assets of the Trust,
either party (Oglebay or the Participant) may deliver to the other a demand for
binding arbitration. If either party delivers any such demand to the other, the
dispute shall be determined by binding arbitration conducted in

 

 

4



--------------------------------------------------------------------------------

Cleveland, Ohio according to the Commercial Arbitration Rules of the American
Arbitration Association. In any such arbitration the arbitrators may consider,
with such weight as they may deem appropriate, any determination by the
Accounting Firm that may have been made as provided in Section 4.4 above. The
award of the arbitrators will be final and binding and judgment on the award may
be entered in any court having jurisdiction over the subject matter and the
parties.

 

4.6 In order to discourage Oglebay from disputing, otherwise than in good faith,
any amounts properly due to a Participant, the costs and expenses related to any
arbitration proceeding referred to in Section 4.5 shall be borne as provided in
this Section 4.6. Oglebay shall bear the cost of its own attorneys and other
representatives and all of the fees and expenses of the arbitrators and the
arbitration proceedings. The reasonable fees and expenses of the Participant’s
attorneys relating to the subject matter of the arbitration shall be paid by
Oglebay unless and to the extent the arbitrators determine (which determination
shall be final and binding upon the parties) that the positions advanced by the
Participant in any such arbitration have no reasonable basis (which
determination need not be made simply because the arbitrators decide against the
Participant on any or all substantive points). If Oglebay fails to pay any of
the costs and expenses related to any arbitration as specified in this Section
4.6, the Trustee shall pay such amounts from the assets of the Trust upon
certification by the Participant of the amount of his expenses incurred and
payable pursuant to this Section 4.6.

 

4.7 Oglebay may make payments under any Covered Plan directly to or on behalf of
a Participant as they become due under the terms of the Covered Plan. If Oglebay
makes any such payment it shall notify the Trustee of its decision to make such
payments directly prior to the time amounts are payable to or on behalf of the
Participant. In addition, if the principal of the Trust and any earnings thereon
are not sufficient to make any payments that are due and payable under any
Covered Plan in accordance with its terms, Oglebay shall make the balance of
each such payment as it falls due. The Trustee shall notify Oglebay whenever
principal and earnings are not sufficient.

 

4.8 When making any payment to a Participant under a Covered Plan that is
overdue, the Trustee shall increase the amount of the payment to include
interest on the overdue payment from the date due to the date of the
distribution calculated on a daily basis, compounded as of the end of each
calendar month, and using as the interest rate for each calendar month or part
thereof during the period with respect to which interest is due the prime
lending rate published by Bank One, NA or its successor and in effect on the
first day of that calendar month.

 

4.9 Whenever a payment under a Covered Plan with respect to a Participant is
payable to a beneficiary of the Participant rather than to the Participant, the
beneficiary shall be entitled to all of the rights of the Participant under all
of the provisions of this Trust Agreement with respect to that payment.

 

4.10 If any amount of cash or other property held in the Trust in a
Participant’s Separate Account is included by the Internal Revenue Service in
the gross income of the Participant with respect to whom that Separate Account
is maintained before actual distribution of the amount to the Participant, the
Trustee shall make a distribution out of assets held in that Separate Account
only, to the person in whose gross income the amount is so included (the
“Taxpayer”) equal to

 

 

5



--------------------------------------------------------------------------------

the amount included in the gross income of the Taxpayer within 30 days after the
Taxpayer delivers to the Company and to the Trustee (i) written notice of the
inclusion of the amount in the gross income of the Taxpayer and (ii) a copy of a
written determination by the Internal Revenue Service with respect to the
inclusion.

 

Article 5. Trustee Responsibility When Oglebay or an Employer Subsidiary Is
Insolvent

 

5.1 Oglebay or an Employer Subsidiary shall be considered “Insolvent” for
purposes of this Trust Agreement if (a) it is unable to pay its debts as they
become due, or (b) it is subject to a pending proceeding as a debtor under the
United States Bankruptcy Code. In determining whether Oglebay or an Employer
Subsidiary is Insolvent for purposes of this Trust Agreement, the Trustee may
engage the service of legal, accounting, financial and other advisors, which may
be advisors to Oglebay, to assist it in the determination. Oglebay agrees to
cooperate fully with any reasonable inquiry of the Trustee or such advisors in
making the determination of Insolvency. During the determination of Insolvency
relating to Oglebay or an Employer Subsidiary, the Trustee shall suspend any
distribution of assets; provided, however, that if the Insolvency relates only
to an Employer Subsidiary (and not Oglebay), any such suspension shall relate
only to Participants who are or were employed by that Employer Subsidiary,
provided that Trustee has been notified by Oglebay of the identity of such
Participants. All costs reasonably incurred by the Trustee in making a
determination of Insolvency hereunder shall be reimbursed to the Trustee by
Oglebay, and if not so reimbursed, shall be chargeable against the Trust.

 

5.2 At all times during the continuance of the Trust, the principal and income
of the Trust shall be subject to claims of general creditors of Oglebay or an
Employer Subsidiary under federal and state law as set forth below.

 

(a) The Board of Directors and the Chief Executive Officer of Oglebay shall have
the duty to inform the Trustee in writing of Insolvency relating to Oglebay or
an Employer Subsidiary. If a person claiming to be a creditor of Oglebay or an
Employer Subsidiary alleges in writing to the Trustee that such entity has
become Insolvent, the Trustee shall determine whether such entity is Insolvent
and, pending such determination, the Trustee shall suspend payments as described
in Section 5.1 and not transfer any Trust assets to any other party.

 

(b) Unless the Trustee has actual knowledge of the Insolvency of Oglebay or an
Employer Subsidiary, or has received notice from Oglebay or a person claiming to
be a creditor alleging that Oglebay or an Employer Subsidiary is Insolvent, the
Trustee shall have no duty to inquire whether Oglebay or an Employer Subsidiary
is Insolvent. The Trustee may in all events rely on such evidence concerning
solvency as may be furnished to the Trustee and that provides the Trustee with a
reasonable basis for making a determination concerning solvency of Oglebay or an
Employer Subsidiary. Trustee shall not be considered to have knowledge or
received notice of the Insolvency of Oglebay or an Employer Subsidiary unless
and until the knowledge or notice is actually received by :

 

Bank One Trust Company, N.A.

Institutional Account Administration

Mail Code OH1-0634

1111 Polaris Parkway

Columbus, OH 43271-0634

 

6



--------------------------------------------------------------------------------

With a copy sent to:

 

Lynn K. Shipman

Bank One

Law Department

Mail Code OH1-0152

1111 Polaris Parkway

Columbus, OH 43271-0152

 

(c) If at any time the Trustee has determined that Oglebay or an Employer
Subsidiary is Insolvent, the Trustee shall hold the assets of the Trust for the
benefit of the general creditors of such entity; provided, however, that if the
Insolvency relates only to a particular Employer Subsidiary (and not Oglebay),
only those assets of the Trust which are credited to the Separate Accounts of
Participants who are or were employed by that Employer Subsidiary shall be held
for the benefit of its general creditors, provided that Trustee has been
notified by Oglebay of the identity of such Participants. Nothing in this Trust
Agreement shall in any way diminish any rights of Participants to pursue their
rights as general creditors of Oglebay or an Employer Subsidiary.

 

(d) The Trustee shall resume the making of payments to Participants in
accordance with Section 4 of this Trust Agreement only after the Trustee has
determined that Oglebay or the Employer Subsidiary is not Insolvent (or is not
any longer Insolvent).

 

5.3 Provided that there are sufficient assets, if the Trustee discontinues
payments under the Covered Plans from the Trust pursuant to Section 5.2 hereof
and subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to
Participants under the terms of the Covered Plans for the period of such
discontinuance, less the aggregate amount of any payments made to the
Participants by Oglebay in lieu of the payments provided for hereunder during
any such period of discontinuance.

 

Article 6. Reversion of Excess Assets

 

From time to time after the first Change of Control occurring after the
execution of this Trust Agreement, if and when requested by Oglebay to do so,
the Trustee shall engage the services of the Accounting Firm, at the expense of
Oglebay, to determine the maximum future benefit amounts that could become
payable with respect to any one or more Participants under all of the Covered
Plans, using the assumptions and methodology described in Exhibit B. If the
Accounting Firm determines that the value of all assets held in the Trust with
respect to any Participant (with respect to whom no payments are overdue)
exceeds 150% of the present value of the maximum future benefit amounts that
could become payable under all of the Covered Plans with respect to the
Participant, then that Participant’s Separate Account will be deemed to

 

 

7



--------------------------------------------------------------------------------

be “Fully Funded” and the Accounting Firm shall determine the amount of any
assets in excess of such 150% from that Separate Account and reallocate that
excess to all of the other Separate Accounts that are not, at that time, Fully
Funded, spreading the excess among those other Separate Accounts in direct
proportion to the aggregate amounts theretofore contributed by Oglebay to each
of such other Separate Accounts. The Accounting Firm shall advise the Trustee of
any reallocation to be reflected in Trustee’s records. If the Accounting Firm
determines that all Separate Accounts are Fully Funded, it shall notify the
Trustee thereof, and the Trustee shall retain assets that in the aggregate are
at least equal to 150% of the present value of the maximum future benefit
amounts that could become payable under all of the Covered Plans with respect to
all Participants and pay any other assets, upon the request of Oglebay, to
Oglebay.

 

Article 7. Payments to Oglebay

 

Except as provided in Article 3 or Article 6, Oglebay shall not have any right
or power to direct the Trustee to return to Oglebay or to divert to others any
of the Trust assets before all payments that may become payable to any and all
Participants under the Covered Plans (as defined in Section 15.5) have been made
to Participants. At such point in time as no further payments are payable or may
become payable in the future to or with respect to any Participant under any
Covered Plan, the remaining assets of the Trust shall be paid to Oglebay.
Trustee shall be fully protected in relying in good faith on a certificate of
any authorized signer designated by Oglebay to the effect that all amounts
payable or which may become payable in the future to or with respect to any
Participant under any Covered Plan have been paid in full.

 

Article 8. Investment Authority

 

8.1 The Trustee shall invest and reinvest the trust property, including any
income accumulated and added to principal, only in (a) annuity or life insurance
contracts that either have been contributed to the trust property by Oglebay or
are issued by one or more insurance companies that are rated at least A++ by
Best Life Insurance Reports; (b) interest-bearing deposit accounts or
certificates issued or offered by any one or more Federal Deposit Insurance
Corporation insured financial institutions having in each case a high credit
rating and a capital and surplus of at least $1,000,000,000 in the aggregate;
(c) direct obligations of the United States of America, or obligations the
payment of which is guaranteed, as to both principal and interest, by the
government or an agency of the government of the United States of America; (d)
readily marketable debt securities listed on a United States national securities
exchange (other than securities of Oglebay) that are rated at least “investment
grade” by one or more nationally recognized rating agencies; or (e) shares or
other units of participation in any investment company or investment trust
registered under the Investment Advisers Act of 1940, as amended (including any
such investment company or investment trust to which the Trustee or an affiliate
provides services and/or from which it receives fees as investment advisor,
custodian, transfer agent or sub-transfer agent, registrar, administrator or
sub-administrator, or in any other capacity), or common trust fund maintained by
the Trustee, which are invested exclusively or predominantly in assets described
in the foregoing clauses (a) through (d) of this Section 8.1. In no event may
the Trustee invest in securities (including stock or the right to acquire stock)
or obligations issued by Oglebay, other than a de minimis amount held in common
investment vehicles in which the Trustee invests. All rights associated with
assets of the Trust shall be exercised by the Trustee or the person designated
by the Trustee. The Trustee shall not be liable

 

 

8



--------------------------------------------------------------------------------

to any Participant for any insufficiency of the Trust property to discharge all
benefits due the same under the Covered Plans; rather, the liability for all
such benefits shall be and remain the primary and ultimate responsibility of
Oglebay.

 

8.2 The Trustee is empowered to register securities, and to take and hold title
to other property, in the name of the Trustee or in the name of a nominee
without disclosing the Trust. Securities also may be held in bearer form and may
be held in bulk with certificates of the same class and issuer which are assets
of other fiduciary accounts or may be deposited with any central depository
authorized under applicable law. The Trustee shall be responsible for any
wrongful acts of any nominee of the Trustee.

 

8.3 The Trustee is empowered to take all actions necessary or advisable in order
to collect any life insurance, annuity, or other benefits or payments of which
the Trustee is the designated beneficiary.

 

8.4 Oglebay may maintain in force all life insurance policies held in the Trust
by paying premiums and other charges due thereon or directing the Trustee to pay
premiums due with such cash or its equivalent or policy loans and/or dividends,
as Oglebay may deem best; but if the Trustee does not have sufficient cash or
its equivalent readily available and policy loans and dividends are not
available, then Oglebay shall direct the Trustee to dispose of or otherwise use
other assets held by it in the Trust to generate the necessary cash or, if no
such other assets are available, Oglebay may direct the Trustee to surrender one
or more of the life insurance policies in order to generate cash with which to
pay premiums on one or more of the other life insurance policies.

 

8.5 The Trustee shall be named sole owner and beneficiary of each life insurance
policy held in the Trust and shall have full authority and power to exercise all
rights of ownership relating to the policy only upon the written direction of
Oglebay, provided, however, that the Trustee shall have no responsibility to
review any policy or the creditworthiness of the issuer thereof at any time or
from time to time or to determine the amount of premium to be paid, no power to
name a beneficiary of the policy other than the Trust, to assign the policy (as
distinct from conversion of the policy to a different form) other than to a
successor Trustee, or to loan to any person the proceeds of any borrowing
against such policy.

 

8.6 Upon the written direction of Oglebay, the Trustee shall have the power to
acquire additional life insurance coverage on Participants through application
for new life insurance. The Trustee shall acquire any additional life insurance
from the agent or agents designated by Oglebay.

 

Article 9. Accounting by Trustee.

 

The Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and other transactions required to be made, including
such specific records as shall be agreed upon in writing between Oglebay and the
Trustee. All such accounts, books, and records shall be open to inspection and
audit at all reasonable times by Oglebay. Within 60 days following the close of
each calendar year and within 60 days after the removal or resignation of the
Trustee, the Trustee shall deliver to Oglebay a written account of its
administration of the

 

 

9



--------------------------------------------------------------------------------

Trust during such year or during the period from the close of the last preceding
year to the date of such removal or resignation, setting forth all investments,
receipts, disbursements, and other transactions effected by it, including a
description of all securities and investments purchased and sold with the cost
or net proceeds of such purchases or sales, and showing all cash, securities,
and other property held in the Trust at the end of such year or as of the date
of such removal or resignation, as the case may be.

 

Article 10. Calculations of Current Trust Asset Value and Aggregate Plan
Liability

 

10.1 Any determination of the Current Trust Asset Value that is to be made
before the occurrence of any Change of Control shall be made by Oglebay. After
the occurrence of a Change of Control, all determinations of the Current Trust
Asset Value shall be made by the Trustee and may be based on the determination
of one or more qualified independent appraisers, consultants, or other experts
retained by the Trustee for that purpose.

 

10.2 Any determination of the Aggregate Plan Liability that is to be made before
the occurrence of any Change of Control shall be made by Oglebay. After the
occurrence of a Change of Control, all determinations of the Aggregate Plan
Liability (as defined in Section 15.3) shall be made by the Actuarial Firm (as
defined in Section 15.2). All such determinations shall be based on the terms of
the Covered Plans and the actuarial assumptions and methodology set forth in
Exhibit B.

 

10.3 Oglebay shall pay all costs incurred in determining from time to time the
Current Trust Asset Value and/or the Aggregate Plan Liability. If not so paid,
these costs shall be paid from the Trust. Oglebay shall reimburse the Trust
within 30 days after receipt of a bill from the Trustee for any such costs paid
out of the Trust.

 

Article 11. Responsibility of Trustee

 

11.1 The Trustee shall act with the care, skill, prudence, and diligence under
the circumstances then prevailing that a prudent person acting in a like
capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims; provided, however, that the
Trustee shall incur no liability to any person for any action taken pursuant to
a direction, request, or approval that is contemplated by, and in conformity
with, the terms of the Trust and is given in writing by Oglebay. In the event of
a dispute between Oglebay and any other party, the Trustee may apply to a court
of competent jurisdiction to resolve the dispute.

 

11.2 Oglebay agrees to indemnify Trustee against Trustee’s costs, expenses and
liabilities (including, without limitation, reasonable attorneys’ fees and
expenses) relating to the administration of this Trust and the provision of
services hereunder or by reason of any act or failure to act under this
Agreement, and to be primarily liable for such payments. If the Trustee
undertakes or defends any litigation arising in connection with the Trust,
Oglebay agrees to indemnify the Trustee against the Trustee’s costs, expenses,
and liabilities (including, without limitation, attorneys’ fees and expenses)
relating thereto and to be primarily liable for such payments. If such costs,
expenses, and liabilities are not paid by Oglebay in a reasonably timely manner,
the Trustee may obtain payment from the Trust. Oglebay shall reimburse the Trust

 

10



--------------------------------------------------------------------------------

within 30 days after receipt of a bill from the Trustee for any such costs,
expenses, and liabilities paid out of the Trust. The Trustee shall not be
entitled to indemnification from Oglebay or the Trust to the extent that any
liability, cost or expense arises directly from the Trustee’s negligence or
willful misconduct in the performance of responsibilities specifically allocated
to it under this Agreement. Oglebay’s indemnity shall be a continuing obligation
of Oglebay, its successors and assigns, notwithstanding the termination of this
Agreement or the resignation or removal of Trustee.

 

11.3 The Trustee may consult with legal counsel (who may also be counsel for the
Trustee generally) with respect to any of its duties or obligations hereunder.

 

11.4 The Trustee may hire agents, accountants, actuaries, investment advisors,
financial consultants, or other professionals to assist it in performing any of
its duties or obligations hereunder.

 

11.5 The Trustee shall have, without exclusion, all powers conferred on trustees
by applicable law, unless expressly provided otherwise herein.

 

11.6 Notwithstanding any powers granted to the Trustee pursuant to this Trust
Agreement or to applicable law, the Trustee shall not have any power that could
give the Trust the objective of carrying on a business and dividing the gains
therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Internal Revenue Code.

 

11.7 Trustee has no responsibility or liability for the administration of the
Plan(s), including, without limitation, the determination of matters relating to
the eligibility of any employee to become a Participant or remain a Participant,
the amount of benefit which a Participant or beneficiary is entitled to receive,
whether a distribution to a Participant or beneficiary is appropriate, or the
size and type of any insurance policy to be purchased from any insurer for any
Participant; Oglebay has these responsibilities under the Plan(s).

 

Article 12. Compensation and Expenses of Trustee

 

The Trustee shall be entitled to receive reasonable compensation for its
services in accordance with its published fee schedule as in effect from time to
time. The Trustee shall be entitled to receive its reasonable expenses incurred
with respect to the administration of the Trust, including, but not limited to,
fees incurred by the Trustee pursuant to Sections 11.3 and 11.4 of this Trust
Agreement. Such compensation and expenses shall be payable by Oglebay. If not so
paid, the fees and expenses shall be paid from the Trust. Oglebay shall
reimburse the Trust within 30 days after receipt of a bill from the Trustee for
any such fees or expenses paid out of the Trust.

 

Article 13. Tenure and Succession of Trustee

 

13.1 Oglebay may remove any trustee from time to time serving under this Trust
Agreement at any time upon giving 60 days written notice to such trustee, and
each trustee from time to time serving under this instrument shall have the
right to resign by delivering 60 days

 

 

11



--------------------------------------------------------------------------------

written notice of resignation to Oglebay, except that: (a) Oglebay shall not
have any power to remove the Trustee at any time after a Change of Control, and
(b) no such removal or resignation shall become effective until the acceptance
of the trust by a successor trustee designated in accordance with Section 13.2.

 

If Bank One Trust Company, NA, or any successor to it designated in accordance
with this Section 13.2, for any reason shall decline, cease, or otherwise fail
to serve as trustee, the vacancy in the trusteeship shall be filled by such bank
or trust company, wherever located, having a capital and surplus of at least
$25,000,000 in the aggregate, as shall be designated by Oglebay (if the
designation is made prior to the occurrence of any Change of Control) or Trustee
may apply to a court of competent jurisdiction for appointment of a successor or
for instructions (if the designation is made after the occurrence of any Change
of Control). All expenses of Trustee in connection with the proceeding shall be
allowed as administrative expenses of the Trust.

 

If any Trustee designated to act or at any time acting hereunder is merged with
or transfers substantially all of its assets to another corporation, or is in
any other manner reorganized or reincorporated, the resulting or transferee
corporation shall become trustee in place of its predecessor. Trustee shall
provide written notice of any such event as soon as reasonably practicable.

 

13.2 Upon acceptance of the trust, each successor trustee shall be vested with
the title to the trust property possessed by the trustee that it succeeds and
shall have all the powers, discretion, and duties of such predecessor trustee.
No successor trustee shall be required to furnish bond.

 

13.3 Each successor trustee may accept as complete and correct and may rely upon
any accounting by any predecessor trustee and upon any statement or
representation by any predecessor trustee as to the assets comprising or any
other matter pertaining to the administration of the Trust. No successor trustee
shall be liable for any act or omission of any predecessor trustee or have any
duty to enforce or seek to enforce any claim of any kind against any predecessor
trustee on account of any such act or omission.

 

Article 14. Amendment or Termination

 

14.1 Except as provided in the second sentence of this Section 14.1, at any time
before the occurrence of the first Change of Control to occur after the
execution of this Agreement, Oglebay, in its sole discretion, may amend this
Trust Agreement (including the exhibits hereto) in any manner and may terminate
this Trust Agreement. If at any particular point in time (a) one or more Funding
Events have occurred, (b) one or more of those Funding Events has not yet been
terminated, and (c) no Change of Control has occurred, then Oglebay may not, at
that particular time, terminate this Trust Agreement and may amend this Trust
Agreement only if and to the extent permitted by Section 14.2 below.

 

14.2 Whenever (a) one or more Funding Events have occurred, (b) one or more of
those Funding Events has not yet been terminated, and (c) no Change of Control
has occurred, Oglebay may not terminate this Trust Agreement but may add one or
more additional plans or agreements to the class of Covered Plans and may amend
this Trust Agreement (including the

 

 

12



--------------------------------------------------------------------------------

exhibits hereto), provided that (x) Oglebay determines, in the exercise of its
reasonable discretion, that the amendment is in the best interests of the
Participants, taken as a group, (y) no such amendment shall remove any plan or
agreement from the class of Covered Plans unless the plan has been terminated
and there are no further obligations due or to become due thereunder to any
Participant, and (z) no such amendment shall have the effect of adding
circumstances under which a Funding Event shall be deemed to have terminated,
affect the determination of the Aggregate Plan Liability or the Full Funding
amount so as to reduce these amounts, or in any manner permit the withdrawal or
diversion of assets from the Trust.

 

14.3 After a Change of Control has occurred, this Trust Agreement (including the
exhibits hereto) may not be amended or terminated except as provided in Section
14.5.

 

14.4 Unless earlier revoked pursuant to Section 1.2, the Trust shall not
terminate until the date on which Participants are no longer entitled to any
further payments pursuant to the terms of any Covered Plans. Upon termination of
the Trust on or after that date, any assets remaining in the Trust shall be
returned to Oglebay.

 

14.5 Upon written approval of all Participants who are or may in the future be
entitled to receive any payment pursuant to the terms of any of the Covered
Plans, Oglebay may terminate the Trust prior to the time all payments that are
or may become due in the future under the Covered Plans have been made. All
assets in the Trust at any such termination shall be returned to Oglebay.

 

Article 15. Certain Definitions

 

Certain capitalized terms not defined elsewhere in this Trust Agreement are
defined in Article 15 below.

 

15.1 From and after the occurrence of the first Change of Control to occur after
the execution of this Trust Agreement, the term “Accounting Firm” shall mean the
independent auditors of Oglebay for the fiscal year preceding the first year in
which there occurred either (a) that Change of Control or (b) any Funding Event
that had not terminated before the occurrence of that Change of Control and such
firm’s successor or successors; provided, however, if such firm is unable or
unwilling to serve and perform in the capacity contemplated by this Trust
Agreement, those members of the Board of Directors of Oglebay (as constituted
immediately before the Change of Control) who are not and have never been
employees of Oglebay shall select another national accounting firm of recognized
standing to serve and perform in that capacity under this Trust Agreement,
except that such other accounting firm shall not be the then independent
auditors for Oglebay or any of its affiliates (as defined in Rule 12b-2
promulgated under the 1934 Act).

 

15.2 From and after the occurrence of the first Change of Control to occur after
the execution of this Trust Agreement, the term “Actuarial Firm” shall mean the
an actuary, selected by Oglebay, who is an enrolled actuary as defined in
Section 7701(a)(35) of the Internal Revenue Code, or a firm or corporation of
actuaries having such a person on its staff, which person, firm, or corporation
served as the actuarial consultant for the Oglebay Norton Company Pension Plan
for the plan year preceding the first year in which there occurred either (a)
that Change of

 

13



--------------------------------------------------------------------------------

Control or (b) any Funding Event that had not terminated before the occurrence
of that Change of Control and such firm’s successor or successors; provided,
however, if such firm is unable or unwilling to serve and perform in the
capacity contemplated by this Trust Agreement, those members of the Board of
Directors of Oglebay (as constituted immediately before the Change of Control)
who are not and have never been employees of Oglebay shall select another
national actuarial firm of recognized standing to serve and perform in that
capacity under this Trust Agreement, except that such other actuarial firm shall
not be the then actuarial firm for Oglebay or any of its affiliates (as defined
in Rule 12b-2 promulgated under the 1934 Act).

 

15.3 The term “Aggregate Plan Liability” as at any time shall mean the maximum
amount of payments that have not yet been paid but could become payable in the
future under the Covered Plans, determined as provided in Section 10.2.

 

15.4 A “Change of Control” shall be deemed to occur if and when there occurs any
of the circumstances set forth in any of clauses (a) through (d) of this Section
15.4.

 

(a) Any Person or group commences a tender offer for more than 50% of the
outstanding shares that is not recommended by the Board of Directors of Oglebay
and one of the following occurs:

 

(i) More than 50% of the outstanding shares are acquired.

 

(ii) While the tender offer remains open, Oglebay is sold or agrees to be sold,
whether by sale of assets, sale of stock, merger, or otherwise.

 

(b) Any Person or group solicits proxies for the election of individuals who are
not nominated or approved by the Board of Directors of Oglebay and either:

 

(i) the solicitation results in the election of directors that constitute a
majority of any class of directors or a majority of the full Board, or

 

(ii) the solicitation results in the election of two or more directors, but less
than a majority of any class of directors or a majority of the full Board, and
while at least two of those directors remain in office Oglebay is sold or agrees
to be sold.

 

(c) Any Person or group becomes the beneficial owner of 50% or more of the
outstanding shares without prior Board approval.

 

(d) Any Person or group becomes the beneficial owner of 15% or more of the
outstanding shares without prior Board approval and, while the Person or group
continues to own 15% or more of the outstanding shares, Oglebay is sold or
agrees to be sold.

 

The Board of Directors and the Chief Executive Officer of Oglebay shall have the
duty to promptly inform the Trustee in writing of the occurrence of any “Change
of Control”.

 

15.5 The term “Covered Plan” means any one of the plans and agreements
identified on Exhibit A, as the same may be amended from time to time in
accordance with Sections 14.1 and 14.2 above.

 

 

14



--------------------------------------------------------------------------------

15.6 The term “Full Funding Amount” as of any point in time shall mean an amount
equal to 125% of the Aggregate Plan Liability as of that point in time.

 

15.7 A “Funding Event” shall be deemed to occur if and when there occurs any of
the circumstances set forth in any of the following clauses (a) through (c):

 

(a) Any Person or group commences a tender offer for more than 50% of the
outstanding shares that is not recommended by the Board of Directors of Oglebay.

 

(b) Any Person or group solicits proxies for the election of two or more
directors not nominated or approved by the Board of Directors of Oglebay.

 

(c) Any Person or group becomes the beneficial owner of 15% or more of the
outstanding shares without prior Board approval.

 

The Board of Directors and the Chief Executive Officer of Oglebay shall have the
duty to promptly inform the Trustee in writing of the occurrence of any “Funding
Event”.

 

15.8 A Funding Event shall be deemed to have “terminated:”

 

(a) If funding of the Trust was required by reason of an unsolicited tender
offer or exchange offer, either:

 

(i) the tender offer or exchange offer is withdrawn or terminated without the
acquisition of 15% or more of the outstanding shares, or

 

(ii) if the Person or group acquires 15% or more, but less than a majority, of
the outstanding shares, the Person or group subsequently disposes of enough
shares so that beneficial ownership falls below 15%.

 

(b) If funding of the Trust was required by reason of a solicitation of proxies
for the election of directors, either:

 

(i) the solicitation results in the election of less than two directors, or

 

(ii) the solicitation results in the election of more than two directors, but
less than a majority of any class of directors or a majority of the full Board,
and enough of those directors leave office so that fewer than two remain as
directors.

 

(c) If funding of the Trust was required by reason of the acquisition of
beneficial ownership of 15% or more, but less than a majority, of the
outstanding shares without prior Board approval, if the percentage of shares
beneficially owned by the Person or group subsequently falls below 15%.

 

The Board of Directors and the Chief Executive Officer of Oglebay shall have the
duty to promptly inform the Trustee in writing of the termination of any Funding
Event.

 

 

15



--------------------------------------------------------------------------------

15.9 The term “Internal Revenue Code” shall mean the Internal Revenue Code of
1986, as amended.

 

15.10 The term “Person” shall mean a “person” as used in Section 13(d) and
Section 14(d)(2) of the 1934 Act.

 

15.11 The term “Participant” shall mean a person who is a participant in or
party to any of the Covered Plans.

 

15.12 The term “1934 Act” shall mean the Securities Exchange Act of 1934, as
amended.

 

Article 16. Miscellaneous

 

16.1 Any action to be taken by Oglebay hereunder shall be by action of the Chief
Executive Officer or any Vice President of Oglebay, except that the actions
described in Sections 1.2, 13.1, 14. 1, and 14.2 may be taken only by the Board
of Directors of Oglebay.

 

16.2 Any provision of this Trust Agreement prohibited by law shall be
ineffective to the extent of any such prohibition, without invalidating the
remaining provisions hereof.

 

16.3 This Trust Agreement shall be governed by and construed in accordance with
the laws of the State of Ohio.

 

IN WITNESS WHEREOF, Oglebay and the Trustee have executed this Trust Agreement
as of the date first above written.

 

Bank One Trust Company, NA    Oglebay Norton Company By:   

/s/ Richard Hartzell

--------------------------------------------------------------------------------

   By:   

/s/ Julie A. Boland

--------------------------------------------------------------------------------

     The “Trustee”          

 

16